Appeal from an order of a Justice of the Supreme Court entered in Clinton County which denied relator’s petition for a writ of habeas corpus. Relator was sentenced to imprisonment upon his eomdetions of robbery, first degree, and of criminally possessing a pistol. The sole ground of his petition is that he Avas not arraigned before a magistrate prior to his indictment and conviction. The record is to the contrary but such an omission Avould not, in any event, invalidate the indictment and conviction and, accordingly, habeas corpus does not lie (People ex rel. Hirsehberg v. Glose, 1 N Y 2d 258). Order unanimously affirmed, without costs. Present — Poster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.